SALE AGREEMENT

 

This Sale Agreement is made and entered into by and between HAROLD'S STORES,
INC., hereinafter referred to as "Seller", and 329 PARTNERS-II LIMITED
PARTNERSHIP, or its assigns, hereinafter referred to as "Buyer",



W I T N E S S E T H:



For and in consideration of the mutual covenants hereinafter contained, the
parties agree as follows:



1. Sale Agreement. Seller hereby agrees to sell, and Buyer hereby agrees to
purchase, upon the terms hereinafter stated, the real property described on
Exhibit A hereto (the "Property").



2. Purchase Price. Subject to the adjustments and prorations hereinafter
described, the total purchase price to be paid for the Property shall be One
Hundred Seventy-Six Thousand and No/100 Dollars ($176,000.00), to be paid as
follows:



2.1 Earnest Money. Within three (3) days after the date of this Agreement, Buyer
shall deposit the sum of One Thousand Dollars ($1,000.00) with Lawyers Title of
Oklahoma City Inc., Oklahoma City, Oklahoma, as escrow agent. The money so
deposited shall be held by the escrow agent as earnest money and applied against
the purchase price at closing, or returned, if so required under this Sale
Agreement.



2.2 Cash at Closing. The balance of the purchase price shall be paid in cash (by
wired funds or certified funds) at closing.



3. Title. Seller shall, within ten (10) days from the date of this Agreement,
provide to Buyer a commitment (hereinafter referred to as the "commitment") for
an Owner's Title Guaranty Policy covering the Property, issued by Lawyers Title
Insurance Corp., or another title company acceptable to Buyer, showing Title of
Record to the Property to be in Seller. The commitment covering the Property
shall be in the amount of the purchase price and shall be accompanied by copies
of all instruments creating any exceptions, including easements, restrictions,
reservations, rights of way or other conditions, if any, affecting the Property.
Seller shall cause an Owner's Title Guaranty Policy in the amount aforesaid,
based upon the commitment covering the Property, to be issued to Buyer at
closing.



3.1 Title of Record. As used herein, Title of Record shall be marketable, as
that term is defined by the current title standards of the Oklahoma Bar
Association, free and clear of all liens and encumbrances, subject to interests
in the oil, gas and other minerals lying in and under the Property which have
previously been conveyed of record.



3.2 Objections to Title of Record. Within five (5) days after Buyer's receipt of
the aforesaid commitment, Buyer shall furnish to Seller written notification of
any objections to or defects in the Title of Record. Seller covenants and agrees
to use its best efforts to cure Buyer's objections to defects in the Title of
Record prior to closing. In the event the defects cannot be cured by such date,
Buyer shall have the option to (i) extend the closing date ninety (90) days,
during which time Seller shall continue to use its best efforts to cure the
defects, (ii) terminate this Agreement and obtain the return of its earnest
money, or (iii) waive the defects and close.



4. Survey. Within twenty (20) days from the date of this Agreement, and as a
condition of Buyer's obligation hereunder, Buyer shall obtain a current "pin"
survey of the Property to be prepared by and certified by a registered
professional engineer or land surveyor. The survey must not show any
encroachments of any buildings and improvements across boundary lines or
easement lines. The survey must show the location of all easements and rights of
way identified by Book and Page of recording. Said survey shall show all
improvements, including water, gas, electric and sewer lines, adjacent streets
and other physical matters affecting title and use. The survey must show access
to the Property over a publicly dedicated roadway and shall be in a form
satisfactory to the title insurance company issuing the Commitment such that the
survey exception will be removed from the title insurance policy to be delivered
at closing. In the event an unsatisfactory survey is obtained, this Agreement
shall, at the option of Buyer, be null and void and the earnest money refunded
to Buyer.



5. Warranties Disclaimed. Seller makes no warranty, express or implied, as to
the condition of the Property. Buyer is not relying upon any representation or
warranty of Seller, other than title, and when Buyer closes, it shall be
conclusive that Buyer is satisfied with the Property in its condition at closing
and agrees that delivery of the Property at closing will be AS IS, WHERE IS,
WITH ALL FAULTS.



6. Risk of Loss. In the event of damage to the improvements on the Property by
fire or otherwise, prior to closing, the risk of loss shall be on Seller, and
Buyer may, at its option, either: (a) declare this Agreement null and void,
cancel the Agreement and obtain a return of its earnest money, or (b) elect to
receive the insurance proceeds and close as agreed.



7. Tests. Buyer shall be permitted to conduct such inspections and environmental
assessments of the Property prior to the Closing Date. In the event an inspector
determines that there are defects in the Property which will cost in excess of
$1,000.00 to remedy or if the Phase I Environmental Assessment requires further
environmental investigation, Buyer may terminate this Agreement and obtain the
return of its earnest money.



8. Construction. The Property abuts property owned by Seller that is not
included in this sale (the "Adjacent Property"). Buyer agrees within thirty (30)
days after the Closing Date to sheetrock and paint the current openings between
the two properties, with the cost of such work to be divided equally between the
parties.



9. Easement. Located on the Property is a generator for the use of the Adjacent
Property. At closing, Buyer shall grant Seller an easement for the continued
maintenance of the generator on the Property and for access thereto for repairs,
in exchange for a license to Buyer for the parking space Seller currently has
allocated to H. Rainey Powell. The easement shall provide that Buyer may
terminate same upon giving Seller sixty (60) days written notice if (i) more
than one year has passed since the date of closing, and (ii) a tenant or
purchaser of the Property requires access to the building located on the
property at the location of the generator. In the event such notice is given by
Buyer, the parking license shall be revoked, and Seller shall remove the
generator during the sixty (60) day period.



10. Condition. This Agreement and the obligation of the Buyer to close are
conditional upon it obtaining satisfactory financing to fund the acquisition. If
Buyer is unable to secure such financing by July 20, 2001, it may terminate this
Agreement and obtain the return of its earnest money.



11. Closing. Buyer and Seller agree that the purchase will be consummated as
follows:

11.1 Closing Date. This transaction will be closed on August 14, 2001, in the
offices of the title company issuing the Commitment or the offices of the
seller, unless the parties mutually agree to an extension in writing or unless
it is extended by virtue of the provisions of this Agreement.



11.2 Transfer of Title. Seller agrees to convey Title of Record to the Property
to Buyer by general warranty deed on the date of closing.



11.3 Payments at Closing. At closing, Buyer shall pay Seller the balance of the
purchase price required under paragraph 2.2.



11.4 Possession. Exclusive possession of the Property shall be given to Buyer on
the date of closing.



11.5 Real Property Taxes. All matured and unmatured special assessments, and all
property taxes for years preceding the year of closing on the Property, if any,
shall be paid by Seller. The property taxes on the Property for the year of
closing shall be prorated between the parties to the date of closing.



11.6 Closing Costs. Buyer and Seller shall equally pay the following costs:
abstracting costs, revenue stamps on the warranty deed, the owner's title
insurance premium, the fee charged by the title company to close the
transaction, the cost of the survey and the recording cost for the deed. Buyer
shall pay for the cost of all testing done on the Property and the costs
satisfying any of the requirements of Buyer's lender.



12. Brokerage. Seller and Buyer each represent and warrant to the other that the
warranting party has not used the services of any real estate broker, agent or
finder in connection with this Agreement, and each agrees to indemnify and hold
the other harmless from all claims of any broker, agent or finder arising by
reason of the indemnifying party's breach of this representation and warranty.
It has been disclosed that H. Rainey Powell is a real estate broker, however no
compensation to him is involved in this transaction.



13. Default. If Buyer wrongfully fails to close the sale of the Property, unless
excused by a condition hereof, Seller may retain the earnest money for
liquidated damages, it being agreed that it would be impracticable or extremely
difficult to assess the amount of damages to be sustained by Seller, or Seller
may pursue an action for specific performance. If Seller wrongfully fails to
close, unless excused by a condition hereof, Buyer shall have the right to
obtain the return of his earnest money and sue for damages or seek specific
performance.



14. Miscellaneous. It is further understood and agreed as follows:



14.1 Time. Time is of the essence of this Agreement.



14.2 Entire Agreement. This instrument constitutes the entire agreement of the
parties. It supersedes any and all other agreements, either oral or in writing,
between the parties hereto. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, oral or otherwise, have
been made by any party or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid or binding. This Agreement may not be modified
or amended by oral agreement, but only by an agreement in writing, signed by the
parties hereto.



14.3 Attorney's Fees. In the event either party hereto files suit in order to
enforce or interpret the terms and provisions of this Agreement, the prevailing
party in such litigation shall be entitled to recover from the other its
reasonable attorney's fees and expenses incidental to the litigation.



14.4 Binding Effect. The provisions of this Agreement shall inure to the benefit
of and bind the successors and assigns of the parties hereto.



14.5 Expiration. This Agreement has been executed by the Buyer on the date
indicated below. The obligation of the Buyer hereunder will expire five (5) days
from the date hereof unless Seller has executed this Agreement and returned an
executed copy to Buyer.



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year hereinafter indicated. The latest date shall be the date of execution
of this Agreement.

 

"SELLER"

HAROLD'S STORES, INC.



 

By: /s/ Jodi L. Taylor

Title: Chief Financial Officer

Address: 765 Asp Avenue

Norman, Oklahoma 73069

Date of Execution: July 20, 2001

 

"BUYER"

329 PARTNERS-II LIMITED PARTNERSHIP



By: 329 Holdings, L.L.C., General Partner

 

By: /s/ H. Rainey Powell

H. Rainey Powell, CEO Manager

Address: 763 Asp Avenue

Norman, Oklahoma 73069

Date of Execution: July 23, 2001

 

 

 

 

 

EXHIBIT A

to

SALE AGREEMENT

 

LEGAL DESCRIPTION



All of Lot Fifty-Two (52) in Block Two (2) of Larsh's University Addition to the
City of Norman, Cleveland County, Oklahoma, according to the recorded plat
thereof, a/k/a 763 Asp Avenue, Norman, Oklahoma; including all improvements,
structures and fixtures thereon and all easements appurtenant thereto, and all
right title and interest of the Seller in and to all land lying in the bed of
any street, alley or easement adjoining the Property.